Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanishi (US 20170147168 A1) in view of Okamoto (US 20150281478 A1)

	In regards to claim 1, Yamanishi teaches, A non-transitory computer-readable storage medium storing a set of program instructions for an information processing apparatus configured to communicate with an image scanner, the set of program instructions, when executed by a controller of the information processing apparatus, causing the information processing apparatus to: (See paragraph 96, computer readable medium. Also see fig. 1, paragraph 16-17, 20-22, display unit 44,  system control unit 13 comprising processor 31 communicating with scanner 11, The system control unit 13 is connected to each unit of the MFP 1, such as the scanner 11, the printer 12, and the control panel 14. The system control unit 13 bidirectionally communicates with the scanner 11, the printer 12, and the control panel 14. The system control unit 13 generally controls operation of each unit such as the scanner 11, the printer 12, and the control panel 14.)
display, on a display of the information processing apparatus, a scan result screen formed by sequentially arranging images of documents scanned by the image scanner at respective ones of MxN display frames, the MxN display frames including M display frames arranged vertically and N display frames arranged horizontally; (See fig. 3-7, displaying 1xN display frames. Claim does not recite M being greater than 0 or one. Also see fig. 8, steps 13-17, paragraph 75, When a scan is initiated, the processor 31 determines whether or not the preview display of the scanned images (scan results) is selected (ACT 15). The processor 31 causes the display unit 44 to display the preview display screen 61 of the images of each page scanned by the scanner 11 in a case where the preview display is selected (YES in ACT 15). The processor 31 generates thumbnail images of each page from the images of each page scanned by the scanner 11 in order to display the preview display screen (ACT 16)…paragraph 44, The preview 

display an insertion icon…, the display frame being one of the MxN display frames; and (See fig. 5, insert page icon 63d, display frames t4-t9…) 
in response to an operation of the insertion icon, control the image scanner to scan an image of a new document, and insert the scanned image to a position that is immediate left of the display frame corresponding to the operated insertion icon. (See fig. 5, insert page icon 63d. Also see paragraphs 53, 81, claim 8, The insert icon 63d is a button that specifies inserting a new image to be scanned immediately before a page corresponding to the selected thumbnail image.)
Yamanishi does not specifically teach, display an insertion icon at a left-side position with respect to a center of a display frame in a horizontal direction (emphasis added), 
However, Okamoto further teaches, display an insertion icon at a left-side position with respect to a center of a display frame in a horizontal direction (See fig. 4-6, and associated paragraphs including paragraph 45, insertion icon 78 being positioned at left-side of display frame 76f in horizontal direction.)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the medium of Yamanishi to further comprise method taught by Okamoto because Okamoto’s method of providing display of display frames allows more number of scanned images to be displayed simultaneously, and dragging operation icon to a desired position where new scanned 

In regards to claim 2, Yamanishi-Okamoto teaches the computer-readable storage medium according to claim 1, wherein the set of program instructions, when executed by the controller, causes the information processing apparatus to: display a deletion icon to immediate right of the insertion icon; and in response to an operation of the deletion icon, delete an image in a display frame corresponding to the deletion icon. (See Yamanishi fig. 5, paragraph 53, The delete icon 63f is a button that specifies deleting the image of a page corresponding to the selected thumbnail image that is displayed in an enlarged manner. “When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’”  Ex parte Clapp, 227 U.S.P.Q. at 973 (BPAI 1985). Here, Examiner was unable to find having a deletion icon immediate right of the insertion icon having an advantage or serve any particular purpose in the applicant’s specification. Having a deletion icon positioned approximate to the insertion icon (e.g. Yamanishi fig. 5, icons 63f and 63d) would have performed equally well as the claimed invention because user still would be able to specifically pinpoint area with plurality of icon options. However, there is no particular advantage 

In regards to claim 3, Yamanishi-Okamoto teaches the computer-readable storage medium according to claim 2, wherein the set of program instructions, when executed by the controller, causes the information processing apparatus to: in response to inserting the scanned image, increase at least a number of the M display frames arranged vertically or a number of the N display frames arranged horizontally; and in response to deleting the image, decrease neither the number of the M display frames arranged vertically nor the number of the N display frames arranged horizontally. (See Yamanishi fig. 5, paragraph 53, The delete icon 63f is a button that specifies deleting the image of a page corresponding to the selected thumbnail image that is displayed in an enlarged manner. Deletion decreases the number of the N display frames arranged horizontally. Also, insert page icon 63d can be used to increase number of the N display frames. Also see Okamoto fig. 6, increased number of N and M display frames)


In regards to claim 6, Yamanishi-Okamoto teaches the computer-readable storage medium according to claim 1, wherein the set of program instructions, when executed by the controller, causes the information processing apparatus to: display a cursor for indicating a display object within the scan result screen; and display the insertion icon when the cursor is located in the display frame. (Claim does not recite, 

In regards to claim 7, Yamanishi-Okamoto teaches the computer-readable storage medium according to claim 1, wherein the set of program instructions, when executed by the controller, causes the information processing apparatus to: display a cursor for indicating a display object within the scan result screen; and display the insertion icon in a first display mode when the cursor is not located in a display frame, and displaying the insertion icon in a second display mode when the cursor is located in the display frame, the insertion icon in the second display mode being more visible than the insertion icon in the first display mode. (See Okamoto abstract, fig. 3-5 and paragraphs 35-45, after placing the successive icon 78 between two images, selection window 80 shown in fig. 5 cannot be displayed unless pointer is hovering over the successive icon 78. “In detail, by carrying out a right click on the successive scan icon 78 in the preview window 70, as shown in FIG. 5, a selection window 80 is displayed adjacent to the successive scan icon 78. “)

In regards to claim 8, Yamanishi-Okamoto teaches the computer-readable storage medium according to claim 1, wherein the set of program instructions, when executed by the controller, causes the information processing apparatus to: display an insertion image indicative of an insertion position of a scanned image, 21the insertion image being indicative of a plurality of sheets of documents in a case where the image scanner has an ADF (Auto Document Feeder) function and being indicative of a single sheet of document in a case where the image scanner has no ADF function. (See Okamoto paragraph 31, at least one sheet of a document is set on an ADF (the abbreviation of Auto Document Feeder; not shown) or a flatbed (not shown) of the scanner 30. …paragraph 42, when the left click is carried out on the successive scan icon 78 to transmit the scan command to the scanner 30, such data may be taken as the successive scan data, that is, the scan data obtained by scanning all pages of a document set on the ADF or scanning a document placed on the flatbed. As generally known in the art, flatbed scanner can carry out only single sheet of a document. Also see fig. 6, paragraph 48, resulting scan view after insertion)


In regards to claim 13, Yamanishi-Okamoto teaches the computer-readable storage medium according to claim 1, wherein the set of program instructions, when executed by the controller, causes the information processing apparatus to: display an icon group on a left edge of the display frame, the icon group including the insertion icon. (See Yamanishi fig. 7, icon groups 63f, 63e, 63d, 63c being displayed approximate to the display frame. Also see Okamoto fig. 5, window 80. “When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’”  Ex parte Clapp, 227 U.S.P.Q. at 973 (BPAI 1985). Similar to rejection of claim 2 above, Examiner was unable to find specific advantage of displaying an icon group on left edge of the display frame serving any particular purpose. Specification is silent as to whether having icon group being positioned “left edge” of the display frame has any advantageous affects. Both Yamanishi and Okamoto disclose displaying an area approximate to the display frame having plurality of icons. User can easily pinpoint the icons being grouped together, therefore, the teachings in prior arts would have performed equally as well as the claimed feature. Examiner thus, relies on design choice.)


	Claims 16-17 are similar in scope to claim 1, therefore, they are rejected under similar rationale as set forth above.




Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamanishi (US 20170147168 A1) in view of Okamoto (US 20150281478 A1), and further in view of Joel et al. (US 20140344663 A1)


In regards to claim 14, Yamanishi-Okamoto teaches the computer-readable storage medium according to claim 2,wherein the set of program instructions, when executed by the controller, causes the information processing apparatus to: when an automatic resizing function is enabled, display the MxN display frames in a size optimal for a size of the scan result screen; and in response to deleting the image in the display frame corresponding to the deletion icon, keep the size of the MxN display frames even when the automatic resizing function is enabled. (Claim fails to make a direct connection between automatic resizing function and its size of display frames. Therefore, claim can be read such that automatic resizing function could be associated with feature other than display size of display frames in the display. Thus, Examiner interprets, automatic resizing function is enabled for “X” while display frames are displayed in a specific size and maintaining the size even after one of display frame is deleted. Examiner suggests adding a limitation where “automatic resizing function” is actually operated on size of display frames when certain condition is met. See Yamanishi fig. 5-6, paragraphs 52-53, 81, Okamoto fig. 4, paragraphs 10, 56, when image in the display frame is deleted or replaced (e.g. also another form of deletion), no changes to the size of the other display frame is made. )
Yamanishi-Okamoto does not specifically teach, automatic resizing function enabled
However, Joel further teaches, automatic resizing function enabled (See fig. 7, 11, paragraphs 30, 32, 92, 117)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the medium of Yamanishi-Okamoto .


Allowable Subject Matter
Claims 4-5, 9-12, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JUSTIN S LEE/Primary Examiner, Art Unit 2177